Citation Nr: 1217051	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  11-23 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, denying entitlement of the appellant to one-time payment from the Filipino Veterans Equity Compensation Fund on the basis that she was without the requisite military service.

The appellant had requested a hearing before the Board to be held at the RO; however in April 2012, withdrew that request.  The request for a hearing is deemed waived.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

In December 2009 and June 2011 the National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.159 (2011).  The notice requirements of VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.

The VCAA does not affect matters on appeal when the issue is limited to statutory or regulatory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (interpreting that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no dispute as to the facts involved, and this is a matter where the law and not the facts are controlling.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Pursuant to the holding in Capellan v. Peake, 
539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the RO in the context of this appeal has sought and obtained further input from the National Personnel Records Center, (NPRC) which has reiterated that the appellant is without the required military service as to render her an eligible person under the American Recovery and Reinvestment Act and a one-time payment from the Filipino Equity Compensation Fund.  

The Board notes on her August 2011 substantive appeal, the appellant refers to an event, an interview with a person she described as a lawyer wherein she was questioned about her guerrilla service during the immigration application process.  The appellant requested that VA obtain a copy of this interview, apparently from the U.S. Immigration Service, as evidence of her service.  The Board declines to remand to request a copy of this interview as this material is not relevant.  The appellant herself submitted a photocopy of an October 1967 affidavit signed by an affiant who claimed to remember the appellant's induction, rank, and service in a women's auxiliary unit during World War II.  This affiant noted that her service in this auxiliary unit was not recognized by American liberation forces when they liberated the island, and instead, the units were immediately dissolved.  Therefore, this October 1967 affidavit has informed the VA that there would be no recognized service by the service department.  Therefore, no interview conducted in 1997, for purposes of immigration, describing the same guerrilla service, could possibly supply a service department certification of service that did not exist, and was known not to exist, three decades earlier in 1967.  Thus, there is no possibility that any additional notice or development would aid in the substantiation of the claim.  38 U.S.C.A. §§ 5103, 5103A.

Under the American Recovery and Reinvestment Act, enacted February 17, 2009, a one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund.  American Recovery and Reinvestment Act (Act) §1002, Pub. L. No. 111-5.  Payments for eligible persons are either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.

Section 1002 of the Act addresses payments to eligible persons who served in the United States Armed Forces in the Far East during World War II, providing in 
§ 1002(c)(1) that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act (February 17, 2009, through February 16, 2010), submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

An eligible person under Section 1002(d) of the Act is any person who-(1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

With her claim, the appellant submitted numerous documents issued by or recognized by the Philippine government that referred to her as a "deserving guerrilla" in March 1968 and which approved her for educational benefits and for an old age pension.  The appellant also submitted the October 1967 affidavit of another person who attested to knowing the appellant and her service during World War II in a women's auxiliary unit.  In this October 1967 affidavit, the affiant noted that the appellant's service was not recognized by the American liberation forces who immediately disbanded the auxiliary unit upon the liberation of the island.  

Following receipt of the appellant's March 2009 claim for the benefit sought by this appeal, the RO requested NPRC (National Personnel Records Center) make a determination as to the appellant's service.  In December 2009, NPRC certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  In response, the appellant submitted additional documents that noted her status as a naturalized U.S. citizen.  Under Capellan, the RO requested that the NPRC review the pertinent data and recertify the appellant's military service.  In response, the NPRC in June 2011 again determined that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

The appellant has steadfastly contended that her service in a women's auxiliary unit in the Philippines during World War II qualifies as sufficient service to warrant the one-time payment under the Filipino Veterans Equity Compensation Fund.  She nevertheless has been advised that her name, in addition to variations of that name, did not appear on the guerrilla rosters and that such rosters were fixed and not subject to change beyond 1948.  Given the binding nature of the service department/NPRC certifications as to her military service and the absence of any evidence of sufficient service, the appellant cannot be held to be an eligible person for a one-time payment from the Filipino Veterans Equity Compensation Fund. 

This is a case where the law, as opposed to the facts, is dispositive.  There is no basis in the law to afford her the benefit sought.  The legal requirements for entitlement are clear and without exception and, in this instance, the appellant lacks legal entitlement to the benefit sought.  To that end, the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. at 430. 


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


